            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 1 of 10




 1
                                                     FILED
                                         2019 AUG 12 09:28 AM
 2                                           KING COUNTY
                                        SUPERIOR COURT CLERK
 3                                              E-FILED
                                        CASE #: 19-2-21110-5 SEA
 4

 5

 6

 7                 SUPERIOR COURT OF WASHINGTON FOR KING COUNTY
 8   WEYERHAEUSER COMPANY, a
     Washington corporation,                            No.
 9
                                  Plaintiff,            COMPLAINT
10
            v.
11

12   HISCOX DEDICATED CORPORATION
     MEMBER LIMITED as representative
13   member of Syndicate 33 at Lloyd’s; STARR
     UNDERWRITING AGENTS LIMITED on
14   behalf of Lloyd’s Syndicate CVS 1919,
15                                Defendants.
16

17          Plaintiff Weyerhaeuser Company, by and through its attorneys, alleges as follows:
18                                     I.       INTRODUCTION
19          1.     This is an action for breach of contract, bad faith, and violations of the
20   Washington Insurance Fair Conduct Act and the Washington Consumer Protection Act arising
21   from the Defendants’ failure and refusal to provide owed insurance coverage and benefits.
22                                             II.   PARTIES
23          2.     Plaintiff Weyerhaeuser Company (“Weyerhaeuser” or “Plaintiff”) is a
24   corporation organized under the laws of the State of Washington and has its principal place of
25



      COMPLAINT – 1                                                             CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
                                                                           Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 2 of 10




 1   business in Seattle, Washington. Weyerhaeuser is authorized to do business and is doing
 2   business in the State of Washington.
 3          3.       Hiscox Dedicated Corporation Member Limited, as representative member of
 4   Syndicate 33 at Lloyd’s (“Hiscox”) is an unincorporated association organized under the laws
 5   of the United Kingdom that, at all relevant times, was engaged in the business of selling
 6   insurance policies in the state of Washington.
 7          4.       The names of the entities or individuals that subscribe to Lloyd’s Syndicate 33
 8   along with representative member Hiscox and their respective locations is currently unknown
 9   to Plaintiff Weyerhaeuser.
10          5.       Starr Underwriting Agents Limited, as representative member of Syndicate
11   CVS 1919 at Lloyd’s (“Starr”), is an unincorporated association organized under the laws of
12   the United Kingdom that, at all relevant times, was engaged in the business of selling insurance
13   policies in the state of Washington.
14          6.       The names of the entities or individuals that subscribe to Lloyd’s Syndicate CVS
15   1919 along with representative member Starr and their respective locations are currently
16   unknown to Plaintiff Weyerhaeuser.
17          7.       Hiscox and Starr are collectively referred to herein as “Defendants” or
18   “Insurers.”
19                                III. JURISDICTION AND VENUE
20          8.       The jurisdiction of this Court is invoked pursuant to the Washington Uniform
21   Declaratory Judgment Act, RCW 7.24 et seq., the Washington Insurance Fair Conduct Act,
22   RCW 48.30 et seq., and the Washington Consumer Protection Act, RCW 19.86 et seq., to
23   determine questions of actual controversy between the parties to this action as more fully set
24   forth herein.
25



      COMPLAINT – 2                                                              CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 3 of 10




 1          9.      Venue in this County is proper pursuant to RCW 4.12.025 because the
 2   Defendants transacted business within King County.
 3                                IV. FACTUAL ALLEGATIONS
 4                                              The Policy
 5          10.     In consideration of substantial premiums paid by Weyerhaeuser, the Insurers
 6   issued an excess liability insurance policy to Weyerhaeuser covering the period of November
 7   1, 2016 to November 1, 2017, providing coverage for various potential losses.
 8          11.     Specifically, Defendants Hiscox and Starr are the lead underwriters on policy
 9   number BOWCN1600734 (the “Policy”).
10          12.     The Policy was part of a “tower” of excess coverage provided by the Insurers
11   and other primary and excess insurers not named in this action.
12          13.     The Policy generally follows form to, or incorporates by reference, the terms
13   and conditions set forth in the underlying lead policy issued by Lex-London (a division of AIG
14   Europe Limited, and not a party to this action), except to the extent the terms and conditions of
15   the excess Policy conflicts with the terms and conditions of the underlying coverage. In the
16   event of such a conflict, the terms of the excess Policy control.
17          14. Weyerhaeuser timely paid all premiums due and owing under the Policy and
18   complied with all applicable conditions contained therein.
19                               Weyerhaeuser’s Claim for Coverage
20          15.     Weyerhaeuser manufactured and sold TJI Joists coated with a fire retardant
21   formula called Gen 4 Flak Jacket Protection (the “TJI Joists”), a wood product used in
22   residential home construction to support flooring.
23          16.     In and around May 2017, Weyerhaeuser started receiving complaints related to
24   the TJI Joists. Weyerhaeuser subsequently determined that the TJI Joists emitted formaldehyde.
25   In response, Weyerhaeuser undertook a major remediation program to address the situation.


      COMPLAINT – 3                                                               CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 4 of 10




 1          17.     Despite Weyerhaeuser’s efforts, various individuals and entities asserted claims
 2   and initiated proceedings against Weyerhaeuser in relation to its TJI Joists.
 3          18.     The Policy provides coverage for the related defense costs and expenses incurred
 4   by Weyerhaeuser.
 5          19.     Weyerhaeuser satisfied its $10 million per-occurrence self-insured retention and
 6   has incurred covered defense costs and liabilities in connection with the TJI Joists that exceed
 7   the applicable coverage limits of the Policy.
 8          20.     Weyerhaeuser timely tendered claims to the Insurers on or about July 12, 2017
 9   and repeatedly updated the Insurers on the status of the underlying claims.
10          21.     Weyerhaeuser’s lead first-layer excess carrier, Lex-London, paid Weyerhaeuser
11   the full amount of its policy limits ($25 million).
12          22.     Despite receiving the claim more than two years ago, satisfaction of the self-
13   insured retention, and exhaustion of the first layer of coverage, Defendants have not paid the
14   benefits owed to Weyerhaeuser under the Policy.
15          23.     Weyerhaeuser served Hiscox and Starr with statutory notice pursuant to the
16   Washington Insurance Fair Conduct Act, RCW 48.30 et seq., on July 18, 2018. More than
17   twenty days have elapsed since Weyerhaeuser provided such notice and neither Hiscox nor
18   Starr has paid the claim or otherwise cured their breach of the Policy.
19          24.     Weyerhaeuser has and will continue to suffer harm as a result of the Defendants’
20   improper conduct.
21                                   The Parties’ Arbitration Dispute and
22                         Initial Litigation in the Western District of Washington
23          25.     The Policy issued by Hiscox and Starr, through its incorporation of the terms of
24   the Lex-London policy, contains a “Law of Constriction and Interpretation Endorsement.” That
25



      COMPLAINT – 4                                                                 CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 5 of 10




 1   endorsement provides that any dispute arising under the terms of the Policy shall be governed
 2   by the substantive law of Washington.
 3          26.     The Policy issued by Hiscox and Starr does not require arbitration of coverage
 4   disputes. To the contrary, the Policy issued by Hiscox and Starr indicates that “[i]t is agreed
 5   that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due
 6   hereunder, the Underwriters hereon, at the request of the Insured (or reinsured), will submit to
 7   the jurisdiction of a Court of competent jurisdiction within the United States” for purposes of
 8   litigating any such coverage dispute (“U.S. Dispute Clause”).
 9          27.     Pursuant to the U.S. Dispute Clause and the Policy more generally, Hiscox and
10   Starr expressly agreed to litigate any coverage disputes in the United States jurisdiction of
11   Weyerhaeuser’s choosing and further agreed that the terms of the Policy trumped the terms of
12   the underlying Lex-London policy, including any purported obligation to arbitrate contained
13   within that underlying policy.
14          28.     Despite those policy terms and the obligation to act in good faith imposed by
15   Washington law, several of Weyerhaeuser’s excess insures took the position Weyerhaeuser was
16   obligated to arbitrate its claims in the United Kingdom.
17          29.     For example, three of Weyerhaeuser’s excess insurers, Chubb Bermuda
18   Insurance Limited, Endurance Specialty Insurance Limited, and Allied World Assurance
19   Company Limited, filed suit in the United Kingdom and secured injunctions preventing
20   Weyerhaeuser from attempting to litigate claims arising out of or in relation to those insurers’
21   policies in any venue (including Washington State) other than via arbitration in the United
22   Kingdom.
23          30.     Because of those actions and the remaining excess insurers’ refusal to confirm
24   that the terms of the U.S. Dispute Clause controlled and that resolution of their coverage
25   disputes with Weyerhaeuser would occur in Washington State, Weyerhaeuser filed suit in the


      COMPLAINT – 5                                                              CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 6 of 10




 1   Western District of Washington on April 20, 2018, seeking a declaration from the court that
 2   any disputes between the parties arising under the policies are not subject to arbitration in the
 3   United Kingdom and instead may be litigated in a U.S. court. See Western District of
 4   Washington Cause No. 2:18-cv-00585-JLR (the “Federal Litigation”), attached as Exhibit 1
 5   hereto. The Honorable James L. Robart of the Western District of Washington currently
 6   presiding over the Federal Litigation.
 7             31.     Despite the pendency of that litigation before Judge Robart, another excess
 8   insurer, XL Catlin, whose policy included the same U.S. Dispute Clause contained within the
 9   Insurers’ Policy, subsequently filed suit against Weyerhaeuser in the United Kingdom to secure
10   an injunction preventing Weyerhaeuser from litigating its claims in Washington State.
11             32.     As a result, Weyerhaeuser filed a Motion for Temporary Restraining Order
12   before Judge Robart, seeking an order enjoining the remaining excess insurers (including
13   Hiscox and Starr) from “tak[ing] any further action to enjoin [the] proceedings” before Judge
14   Robart.
15             33.     Recognizing the potential for immediate harm implicated by the actions of
16   Weyerhaeuser’s insurers and the manner in which it would materially impact Weyerhaeuser’s
17   legal right to litigate its claims for coverage in Washington State, Judge Robart granted
18   Weyerhaeuser’s motion, finding that “TRO Defendants may take a similar course of action as
19   XL Catlin, thus subjecting Weyerhaeuser to immediate, substantial and irreparable harm of
20   being unable to proceed in its first-filed suit, and being forced to argue its case instead in a
21   foreign court.”
22             34.     As a result of that finding, Judge Robart entered a Temporary Restraining Order
23   enjoining the remaining excess insures (again, including the Defendants) from “seeking or
24   obtaining, in any other forum, an injunction against Weyerhaeuser’s instant action.”
25



      COMPLAINT – 6                                                                CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
               Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 7 of 10




 1             35.   The defendants, including the Insurers, subsequently stipulated to a preliminary
 2   injunction barring them from “instituting or joining in any action, in any other forum, aimed at
 3   securing a determination on the issue whether Weyerhaeuser is required, under the policies
 4   issued by the TRO Defendants, to arbitrate disputes regarding coverage under those policies”
 5   that has remained in place in the Federal Litigation.
 6             36.   Judge Robart recently indicated that the Western District of Washington may
 7   lack jurisdiction to resolve the issues in the Federal Litigation, i.e., venue and arbitrability.
 8   Judge Robart has received briefing on that issue from the parties and is scheduled to hear oral
 9   argument on August 13, 2019.
10
                                V. FIRST CAUSE OF ACTION
11                           BREACH OF CONTRACT (All Defendants)
               37.   Plaintiff incorporates and realleges paragraphs 1 through 36 as if fully set forth
12
     herein.
13
               38    Plaintiff incurred covered losses in excess of the limits of the Policy.
14
               39.   By virtue of the conduct set forth above, by unreasonably interpreting their
15
     Policy, failing to adequately and timely respond, and failing to properly reimburse Plaintiff for
16
     Plaintiff’s losses under the terms of the Policy, Defendants breached the obligations set forth
17
     therein.
18
               40.   As a direct and proximate result of the Defendants’ breaches of their Policy,
19
     which is continuing to at least the date of this Complaint, Defendants have deprived Plaintiff of
20
     the benefit of the insurance coverage for which it paid substantial premiums, damaging Plaintiff
21
     in an amount to be proven at trial.
22

23                              VI. SECOND CAUSE OF ACTION
                             INSURANCE BAD FAITH (All Defendants)
24
               41.   Plaintiff incorporates and realleges paragraphs 1 through 40 as if fully set forth
25
     herein.


      COMPLAINT – 7                                                                 CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
               Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 8 of 10




 1             42.   By virtue of the conduct set forth above, Defendants’ failure to reasonably
 2   investigate, interpret, apply, and honor the terms of their insurance Policy with Plaintiff
 3   constitutes violations of Washington’s insurance regulations and breach of Defendants’ duty of
 4   good faith and fair dealing.
 5
                             VII. THIRD CAUSE OF ACTION
 6             VIOLATION OF WASHINGTON’S INSURANCE FAIR CONDUCT ACT
                                    (Hiscox and Starr)
 7
               43.   Plaintiff incorporates and realleges paragraphs 1 through 42 as if fully set forth
 8
     herein.
 9
               44.   By virtue of the conduct set forth above, Defendants’ failure to reasonably
10
     investigate, interpret, apply, and honor the terms of their insurance Policy with Plaintiff
11
     constitutes violations of Washington’s insurance regulations and breach of Defendants’ duty of
12
     good faith and fair dealing.
13
               45.   Accordingly, Plaintiff is entitled to damages, prejudgment interest, and
14
     attorneys’ fees from the Defendants.
15
                          VIII. FOURTH CAUSE OF ACTION
16             VIOLATION OF WASHINGTON’S CONSUMER PROTECTION ACT
                                   (All Defendants)
17
               46.   Plaintiff incorporates and realleges paragraphs 1 through 45 as if fully set forth
18
     herein.
19
               47.   By virtue of the conduct set forth above, Defendants have breached
20
     Washington’s insurance regulations, a single violation of which constitutes a per se unfair trade
21
     practice under the Washington Consumer Protection Act, RCW 19.86, et seq.
22
               48.   Independent of those duties imposed by Washington’s insurance regulations,
23
     Defendants’ conduct otherwise constitutes an unfair and/or unlawful practice in trade or
24
     commerce.
25



      COMPLAINT – 8                                                                CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 9 of 10




 1           49.        Plaintiff has suffered injury in its business or property as a result of Defendants’
 2   unfair or unlawful practices. Accordingly, Plaintiff is entitled to damages, treble damages,
 3   prejudgment interest, and attorneys’ fees from Defendants.
 4
                                     IX. FIFTH CAUSE OF ACTION
 5                                  ATTORNEYS’ FEES (All Defendants)

 6           50.        Plaintiff repeats and realleges the allegations contained in paragraphs 1 through

 7   49 as if fully set forth herein.

 8           51.        Plaintiff, as the insured in a legal action to obtain the benefits under its insurance

 9   policy, is entitled to attorney’s fees and costs associated with compelling Defendants to fulfill

10   their contractual obligations thereunder.
                   X.     RESERVATION OF RIGHTS—DECLARATORY RELIEF
11
             52.        Should the Western District of Washington dismiss the Federal Litigation on the
12
     grounds that it lacks jurisdiction to adjudicate the issues presently before it, Weyerhaeuser
13
     reserves its right to amend this Complaint to add a cause of action for declaratory relief relative
14
     to the proper venue and arbitrability of this dispute.
15
                                          XI. REQUEST FOR RELIEF
16
             Plaintiff requests relief as follows:
17
             A.         For a judgment declaring that Defendants are obligated to reimburse Plaintiff in
18
                        an amount to be proven at trial;
19
             B.         For other damages as may be proven at trial, including treble damages for
20
                        Defendant’s violation of the Insurance Fair Conduct Act and the Consumer
21
                        Protection Act;
22
             C.         For costs and attorney’s fees;
23
             D.         For prejudgment interest; and
24
25           E.         For such other and further relief as the Court may deem just and equitable.



      COMPLAINT – 9                                                                     CORR CRONIN LLP
                                                                                   1001 Fourth Avenue, Suite 3900
                                                                                   Seattle, Washington 98154-1051
                                                                                          Tel (206) 625-8600
                                                                                          Fax (206) 625-0900
                      Case 2:19-cv-01277-RSL Document 1-1 Filed 08/14/19 Page 10 of 10




      1                DATED this 12th day of August, 2019.
      2
                                                         s/ Michael A. Moore
      3                                                  Michael A. Moore, WSBA No. 27047
                                                         Kelly H. Sheridan, WSBA No. 44746
      4                                                  Jocelyn Whiteley, WSBA No. 49780
                                                         CORR CRONIN LLP
      5                                                  1001 Fourth Avenue, Suite 3900
                                                         Seattle, Washington 98154
      6                                                  (206) 625-8600 Phone
                                                         (206) 625-0900 Fax
      7                                                  Email: mmoore@corrcronin.com
                                                                 ksheridan@corrcronin.com
      8                                                          jwhiteley@corrcronin.com
                                                         Attorneys for Plaintiff
      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24
    25



                COMPLAINT – 10                                                     CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
1257 00003 jh11fq27mb.002
